Citation Nr: 0723808	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for cervical strain, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from April 1985 to July 1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying an increased evaluation for cervical strain.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in May 2007.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

At the May 2007 hearing the veteran testified that his 
service-connected cervical strain had increased in severity 
since his last VA examination for that condition, in May 
2005.  An examination will be requested whenever VA 
determines, as in this case, that there is a need to verify 
the severity of a disability.  See 38 C.F.R. § 3.159(c)(4).  
Specifically, while no muscle spasms were noted or 
complained-of at that prior examination, at the hearing he 
testified to having muscle spasms three to four times per 
day.  He also reported that his increased level of disability 
since that examination included the condition being 
bothersome all the time, and being very uncomfortable when 
trying to sleep.  He also complained of associated head pain.  

Also at the hearing, the veteran testified to radicular 
(downward shooting) pain in the lower extremities, which he 
attributed to his cervical strain.  However, a review of the 
record reveals that the veteran had previously claimed 
entitlement to service-connection for a low back disorder, 
and underwent VA orthopedic and neurological examination in 
July 2002, when that examiner noted that the veteran had 
neither complaints nor symptoms attributable to the cervical 
spine.  

The veteran further testified that he had received recent 
treatment, for his cervical strain only, at the VA hospital 
in Cleveland, most recently approximately six or seven months 
prior to the hearing.  Recent treatment records are not 
contained in the claims folder, and should be obtained in 
furtherance of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide information 
as to any additional treatment since his 
May 2005 VA examination for his service-
connected cervical strain, as well as for 
any other musculoskeletal or neurological 
conditions, and to provide appropriate 
authorization to obtain these records.  
Ask him to submit all relevant evidence he 
has, and advise him that it is ultimately 
his responsibility to see that pertinent 
evidence is obtained.  Undertake any 
development indicated by his response.

2.  Also obtain all unobtained treatment 
records from the Cleveland VA Medical 
Center, and from any other VA treatment 
sources he indicates.  All requests, and 
all responses and records received should 
be associated with the claims folder.  

3.  Thereafter, afford the veteran an 
appropriate examination to ascertain the 
nature and extent of his service-connected 
cervical strain.  All necessary tests 
should be conducted.  The claims folder 
must be made available to the examiner for 
review in association with the 
examination.  

a.  The examiner should address the 
nature and extent of the service-
connected cervical strain.  In so 
doing, the examiner should review the 
veteran's prior medical history, 
including in particular the history and 
findings as recorded upon prior VA 
examinations in July 2002 and May 2005, 
and the tests and studies noted on 
those examination reports.  The 
examiner should also review any more 
recent treatment records which may 
indicate an increase in severity of the 
veteran's cervical strain. 

b.  The examiner should address ranges 
of painless motion of the cervical 
spine.  Any pain with motion or pain 
with other functional use should be 
noted.  Regarding limitation of motion 
found, the examiner should comment on 
the presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, and the functional loss 
resulting from any such manifestations.

c.  Any give-way weakness, impairment 
of normal functioning of affected 
parts, or other limitations in 
functional use should be addressed, 
including the extent to which this 
results in greater disability.  Any 
muscle spasms or radicular symptoms, to 
include effects on use, strength, 
coordination, or other functioning of 
the upper or lower extremities or other 
affected parts, should be addressed.  
Any associated neuromuscular pain 
radiating upward or associated tension-
type headaches should also be 
addressed.  

d.  A complete rationale, supported by 
medical evidence, should be provided 
for all opinions expressed.  If some 
questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

4.  Thereafter, the RO should readjudicate 
the remanded claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an 
SSOC and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


